DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 05/02/2022 has been considered.     
	Applicant’s response by virtue of amendment to claim(s) 1-2, 4, 5-6, 8-10, 15 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 5, and 9 are amended.   
	Claim 15 is new.
	Claim(s) 1-2, 4-6, 8-10, 15 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-2, 4-6, 8-10, 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a device, and claim 5 is drawn to a system, and claim 9 is drawn to a method.  These are machine, system, and process categories, which are statutory categories of invention. Thus, claim(s) fall(s) in three of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 5, and 9 substantially recites the limitations: 
Claims 1 language: “acquire, from a database, stock information about stocks of an item held by each of a plurality of mobile sales vehicles; manage the stock information; receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle; receive, from a customer , order information including information about an item ordered by an online shop based on the stock information transmitted to the customer terminal; transmit the order information to the mobile sales vehicle holding the ordered item included in the order information; confirm, whether the mobile sales vehicle to which the order information has been transmitted delivers the item included in the order information to a delivery address; and detect, in a case where it is confirmed that the ordered item has not been delivered to the delivery address, the item included in the order information becoming out-of-stock at the storefront of the mobile sales vehicle to which the order information has been transmitted, by comparing a quantity of stock items in the stock information with a quantity of items, including the item sold at the storefront, included in the sales information,  2 Appln. No.: 16/327,430 when the item becoming out-of-stock is detected, transmit the order information to another mobile sales vehicle holding the ordered item included in the order information and being different from the mobile sales vehicle to which the order information has been transmitted, implement an updating of the stock information based on at least one of the sales information and the order information, and transmit, every time when the stock information is updated, the updated stock information to the customer terminal, wherein the updating of the stock information comprises updating the stock information when it is confirmed that the mobile sales vehicle to which the order information has been transmitted delivers the item included in the order information to the delivery address”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
	The limitations above recite concepts which falls into the grouping of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, commercial interaction (sales activities, business relations) and managing relationships (following rules or instructions). The claim language has a BRI that requires stock held on mobile sale vehicle to be managed by comparing quantity in stock with quantity of items sold to determine which mobile sale vehicle should delivery the order items, which falls into the grouping of Certain Methods of Organizing Human Activity. The current claim language requires interaction between two people such receiving ordering information, sale information, stock information, delivery information, send assignment for a carrier, send stock information to a customer. In addition, the current claim language also requires a single person or a person and a computer integration to update stock information. Therefore, the claim language does fall into the grouping of Certain Methods of Organizing Human Activity.
In addition, claims 5 and 9 are a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two
Thus, it is sufficient for the examiner to identify that claims 1-2, 4-6, 8-10, 15 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 5, and 9 recites the additional element: 
Claim 1: “stock management device that has a memory and a processor”, “customer terminal”;
Claim 5: “stock management device that has a memory and a processor”, “on-board device”, “one or more customer terminals”;
Claim 9: “customer terminals”;
The additional elements above represent mere data gathering (e.g., acquire stock information, acquire order information and sale information) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to determine which sale vehicle will deliver the item to the costumer. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the acquiring is recited at a high level of generality and amounts to mere data gathering, specifically because that is acquiring stock information, customer order information,  and sale information without any specific detail besides being relate to an item held in a mobile sale vehicle. The re-assignment of an order to another vehicle is also recited at a high level of generality because it is only confirming if the item is delivery to an address, and if is not delivery, a determination if an item is in stock in the vehicle is made by comparing items that is part of order information with items that is in the mobile sale vehicle, and update the stock information when delivery vehicle is confirmed to deliver the item. This concept describes basic concept of inventory management. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
Claims 5 and 9 are a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 5, and 9 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-2, 4-6, 8-10, 15 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
	Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, see specification para. 135.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2, 4, 6, 8, 10, 15 do not add “significantly more” to the eligibility of claims 1, 5, 9 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
 	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim(s) 1, 4-5, 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over LOUBRIEL (US 20170083862 A1), in view of  HASHIMOTO et al. (JP 2012141755 A, hereinafter HASHIMOTO),  in view of Natarajan (US 20170124547 A1), and further in view of GOOIJER et al. (US 20160171428 A1, hereinafter GOOIJER).
	Regarding claims 1, 5 and 9, LOUBRIEL discloses:
	A stock management device comprising: a memory storing instructions; and one or more processors configured to execute the instructions to:  ¶¶16-18, 105-117 and figures 6-7;
	acquire, from a database, stock information about stocks of an item held by each of a plurality of mobile vehicles; ¶18 - the carrier system may track the inventory levels of each of the items/product in each of the delivery vehicle; wherein ¶116 the carrier system update inventory, subtracts items delivery from items available, and provide an indication of the availability of the one or more delivery services based on the  current inventory level in each of the delivery vehicles 50;
	manage stock information; ¶18 - the carrier system may track the inventory levels of each of the items/product in each of the delivery vehicle; wherein ¶116 the carrier system update inventory, subtracts items delivery from items available, and provide an indication of the availability of the one or more delivery services based on the current inventory level in each of the delivery vehicles 50;
	receive, from a customer terminal, order information including information about an item ordered by an online shop based on the stock information transmitted to the customer terminal; (¶105-106) the customer order an item online using the online ordering system; the vendor receives the order with a shipping address; the vendor determine one or more vehicle 50 service that delivery in the shipping address location using inventory info; (¶109) the carrier system determine whether any of the one or more delivery vehicles 50 traversing the one or more vehicle service areas have the item inventory stored, and (¶110) if it is positive the vendor system completes the order, and the order is transmitted to the carrier system;
¶¶16-18, 105-117 and figures 6-7;
	transmit the order information to the mobile vehicle holding the ordered item included in the order information; (¶112-113) – the carrier system receives the order for delivery the item to a specific location, and send instructions to the selected delivery vehicle to deliver the item to the specific location; therefore, the delivery vehicle receives the order; ¶¶16-18, 105-117 and figures 6-7;
	 detect, the item included in the order information becoming out-of-stock at the mobile vehicle, wherein, the one or more processors are further configured to execute the instructions to:  when the item becoming out-of-stock is detected, transmit the order information to another mobile vehicle holding the ordered item included in the order information and being different from the mobile vehicle to which the order information has been transmitted, ¶¶111-113 - during the determination of which delivery vehicle should be assigned, the carrier system consider vehicle A and B due to the location, and determine that because Vehicle B has been depleted [out of stock], the carrier system 100 may assign Vehicle A, even though Vehicle A is already travelling away from 123 Main Street; ¶¶16-18, 105-117 and figures 6-7;
	implement an updating of the stock information based on at least one of the sales information and the order information, wherein the updating of the stock information comprises updating the stock information when it is confirmed that the mobile sales vehicle to which the order information has been transmitted delivers the item included in the order information to the delivery address. ¶116 - the carrier system 100 updates the inventory information/data to reflect the item/product delivery. Thus, the carrier system 100 may subtract the number of items/products delivered from the available item/product inventory for the delivery vehicle 50; in various embodiments the process for updating the inventory information/data may occur at any time after receipt of the order information/data from the vendor computing entity 120 and the appropriate delivery vehicle 50 for delivering the item/product has been determined. ¶¶16-18, 105-117 and figures 6-7;
	In addition, regarding claim 5, an item sales system comprising: a stock management device; an on-board device being loaded on each of a plurality of mobile sales vehicles and; and one or more customer terminals, figure 1 and ¶25; 
	(see citations, [0105] FIG. 6 is a flow chart illustrating various steps in completing an order for one or more items/products to be delivered according to the one or more delivery services. Generally, the vendor may accept orders for items/products to be delivered via at least one of the one or more delivery services via a web-accessible ordering system (e.g., an Internet-based store presented via an interface) that may be accessed by user computing entities 110 operated by customers. The web-accessible ordering system may be generated by the vendor computing entity 120, and may be configured such that information/data provided by a customer is provided to the vendor computing entity 120. As shown in FIG. 6, the process may begin by receiving an item/product selection as shown at Block 601. For example, a customer may select one or more items/products by placing the one or more items/products into a shopping cart feature of the web-accessible ordering system, and by completing the order process via the web-accessible ordering system, such that the vendor computing system 120 receives the item/product selection. During the order process, the vendor computing entity 120 may receive a destination location from the customer as shown at Block 602. For example, the customer may provide a shipping address during the order process. Moreover, during the order process, the vendor computing entity 120 may determine the order time (e.g., the time at which the order is placed) at Block 603. In various embodiments, the vendor computing entity 120 may receive additional information/data, such as payment information/data, contact information, and/or the like from the customer during the checkout process. [0106] At block 604, the vendor computing entity 120 may determine whether any of the one or more delivery services are available for the one or more items/products selected by the customer. In various embodiments, the vendor computing entity 120 may transmit a query to the carrier system 100 (e.g., via an Application Program Interface (API)) to determine whether the inventory info indicates that the one or more delivery services are available. The query may comprise information/data indicative of the destination location, the one or more requested items/products and/or the order time. In response, the carrier system 100 may determine whether the destination location is within the delivery service area, may determine whether the order was placed before a threshold delivery order time, and may determine one or more vehicle 50 service areas that may be utilized to deliver the item/product to the destination location. [0109] Upon identifying one or more vehicle 50 service areas for delivering the one or more items/products to the destination location, the carrier system 100 may determine whether any of the one or more delivery vehicles 50 traversing the one or more vehicle service areas have an item/product inventory stored therein that may be utilized to satisfy the item/product order. [0110] However, upon a determination that the one or more items/products may be delivered to the destination location via the one or more delivery services, the carrier system 100 sends a notification (e.g., via the API) to the vendor computing entity 120, which may then continue the order process by offering the one or more delivery services, as shown in Block 605. The vendor computing entity 120 may complete the order process by receiving additional information/data from the customer (e.g., payment information, contact information, and/or the like). During the completion of the order process, the vendor computing entity 120 may receive instructions from the customer to provide the one or more items/products according to the one or more delivery services, as shown in Block 606. Upon completion of the order process, the vendor computing entity 120 may generate order information/data, as shown in Block 607, and transmit the order information/data to the carrier system 100, as shown in Block 608 (e.g., via an API). [0111] In various embodiments, because the carrier's delivery vehicles 50 contain the item/product inventory, carrier personnel (e.g., delivery vehicle drivers) may prepare the items/products for delivery and to deliver the items/products to the destination location. FIG. 7 illustrates various operations performed by the carrier system 100 in processing the order received from the vendor computing entity 120. As shown in FIG. 7, the process may begin at Block 701 when the carrier system 100 receives the order information/data from the vendor computing entity 120. As previously indicated, the order information/data may comprise information/data indicating that the one or more items/products are to be delivered according to at least one of the one or more delivery services, and may indicate the one or more items/products to be delivered as well as the destination location. [0112] Based at least in part on the destination location and the item/product to be delivered, the carrier system 100 may determine the appropriate delivery vehicle 50 for delivering the item/product to the destination location at Block 702. In instances in which the destination location may be within a geographical area assigned to two or more delivery vehicles 50 (e.g., within the vehicle service area assigned to two or more delivery vehicles), the determination of the appropriate delivery vehicle 50 to deliver the one or more items/products to the destination location may additionally be based at least in part on any combination of the following factors: (1) the current location of each of the delivery vehicles 50 along the respective delivery routes in light of the destination location, (2) the inventory level of the one or more item/product types in each of the plurality of delivery vehicles 50 traversing the plurality of service routes, (3) the number of delivery stops scheduled to be performed by each of the plurality of delivery vehicles 50, (4) the location of the stops scheduled for each of the delivery vehicles 50, (5) actual and/or anticipated traffic in an area surrounding the one or more vehicles, (6) actual and/or predicted weather in an area around the one or more vehicles 50, (7) national, regional, and/or local emergencies in an area around the one or more vehicles 50, (8) social network status of the consignee, (9) location status of the consignee, (10) time of day, and/or the like. Accordingly, the carrier system 100 may receive location information/data from each of the plurality of vehicles 50 indicating the current location of each of the plurality of delivery vehicles 50. As a non-limiting example, consider an order for a widget placed at 1:00 PM to be delivered to 123 Main Street according to a same-day delivery service selected from the one or more delivery services, wherein 123 Main Street is within the vehicle service area for Vehicle A and Vehicle B. At 1:00 PM, Vehicle A has already completed all of the scheduled deliveries assigned to Vehicle A in the area immediately surrounding 123 Main Street, and has begun travel away from the area. At the same time, Vehicle B has not yet approached the area surrounding 123 Main Street to complete the scheduled delivery stops assigned to Vehicle B, but remains farther away from the destination location than Vehicle A. Although Vehicle A remains closer to 123 Main Street, the carrier system 100 may assign the delivery of the widget to Vehicle B because Vehicle B has not yet approached the area surrounding 123 Main Street. However, if the inventory of widgets within Vehicle B has been depleted, the carrier system 100 may assign the delivery of the widget to Vehicle A, even though Vehicle A is travelling away from 123 Main Street along its assigned service route. [0113] Upon identifying the appropriate delivery vehicle 50 to deliver the item/product to the destination location, the carrier system 100 may transmit instructions to the delivery vehicle 50 (e.g., to a mobile device 110 operated by the delivery vehicle driver) to deliver the one or more items/products to the destination location according to the same-day delivery service at Block 703. In various embodiments, the instructions may comprise an updated assigned service route which includes a stop at the destination location. If the delivery vehicle 50 is already scheduled to stop at the destination location (e.g., to deliver and/or pick-up other items), the updated assigned service route may reflect instructions to deliver the one or more items/products according to the same-day delivery service. Moreover, the instructions may indicate the type and quantity of item(s) to be delivered to the destination location. [0115] Referring again to FIG. 7, the carrier system 100 may receive delivery information/data indicating that the one or more items/products have been delivered to the destination location from the delivery vehicle 50 (e.g., the portable mobile device 110 operated by the delivery vehicle driver) at Block 704. [0116] At Block 705, the carrier system 100 updates the inventory information/data to reflect the item/product delivery. Thus, the carrier system 100 may subtract the number of items/products delivered from the available item/product inventory for the delivery vehicle 50. Accordingly, when receiving an inquiry from the vendor computing entity 120 regarding the availability of the one or more delivery services for one or more item/product types to be delivered to a destination location, the carrier system 100 may provide an indication of the availability of the one or more delivery services based at least in part on the updated inventory information/data reflecting the current inventory level in each of the delivery vehicles 50.)


	LOUBRIEL discloses that the carrier system assign a delivery vehicle to deliver the item(s) ordered, a delivery vehicle that deliveries to shipping address, and also discloses during the determination of which delivery vehicle should be assigned, the carrier system consider vehicle A and B due to the location, and determine that because Vehicle B has been depleted [out of stock], the carrier system 100 may assign Vehicle A, even though Vehicle A is travelling away from 123 Main Street; however, does not disclose the limitations related to the confirmation made to a vehicle that already received the order information “confirm, whether the mobile sales vehicle to which the order information has been transmitted delivers the item included in the order information to a delivery address; and detect, in a case where it is confirmed that the ordered item has not been delivered to a delivery address, the item included in the order information becoming out-of-stock the mobile vehicle to which the order information has been transmitted”
	However, HASHIMOTO discloses:
	Confirmation: ¶51- After the delivery vehicle departs, the delivery route to the customer is displayed on the car navigation device 103, and whether or not delivery to the customer is completed is received by the delivery support device 102 provided in the delivery vehicle
	Item becomes out of stock due to quality issue: ¶52 – In this embodiment, a case where a quality problem or the like occurs in the product after the product loaded on the delivery vehicle has been issued will be described. Specifically, when a quality problem or the like occurs, the shipping support apparatus 102 provided in each delivery vehicle is instructed to stop shipping the product. 
	Another vehicle delivery the substitute product: ¶52 - Then, since the delivery of the product whose shipment has been stopped is not performed, the car navigation device 103 instructs to change the delivery route. In addition, since the replacement of the product must be delivered to the customer, if the replacement is loaded on a delivery vehicle that is currently being delivered, the replacement must be delivered to the customer who cannot deliver the replacement due to poor quality;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify LOUBRIEL to include the above limitations as taught by HASHIMOTO, in order to provide a mechanism that can flexibly and efficiently handle work after shipment stoppage when a quality problem occurs in a delivered product, (see: HASHIMOTO, ¶9).
	LOUBRIEL does not disclose the mobile vehicle is a “mobile sale vehicle” and that items are sold “at the storefront” ¶¶16-18, 105-117 and figures 6-7; 
	However, Natarajan discloses: ¶15 – mobile sale vehicle; ¶55 - the vehicle inventory system can receive information about products purchased through the sales vehicle and/or products retrieved from (and/or returned to) the sales vehicle; ¶15 – multiple sales vehicle; ¶17; ¶43; ¶54;
	LOUBRIEL does not disclose “receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle;” 
	However, Natarajan discloses: ¶55 - the vehicle inventory system can receive information about products purchased through the sales vehicle and/or products retrieved from ( and/or returned to) the sales vehicle; ¶15 – multiple sales vehicle; ¶17; ¶43; ¶54; 
	LOUBRIEL does not disclose “transmit, every time when the stock information is updated, the updated stock information to the customer terminal.”
	However, Natarajan discloses: ¶¶55-56 -  product distribution system 108 and can communicate with the point of sale system to allow customers at the customer terminals of the point of sale system to access and review available products currently carried on the sales vehicle.; The vehicle inventory system 504 can track product information, and maintain and update the vehicle product inventory information and/or an accounting of products on the sales vehicle as products are acquired by customers from the sales vehicle such that product information provided to subsequent customers regarding product inventory on the sales vehicle is accurate. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify LOUBRIEL to include the above limitations as taught by Natarajan, in order to improve the customers' shopping experience, (see: Natarajan, ¶4).
	LOUBRIEL in view of Nataraja discloses “including the item sold at the storefront, included in the sales information”, ¶¶15-17; ¶¶43-45; ¶¶54-55; however does not discloses “comparing a quantity of stock items in the stock information with a quantity of items, including the item sold at the storefront, included in the sales information”, GOOIJER disclose - ¶17 - each sale or adjustment record is compared to every open stock count and then the stock count is updated for that item;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify LOUBRIEL to include the above limitations as taught by GOOIJER, in order to avoid accounting processing delays, (see: GOOIJER, ¶15).
	Regarding claims 4 and 8, LOUBRIEL discloses:
	wherein the order information includes delivery address information indicating a delivery address of the item, ¶105- the customer may provide a shipping address during the order process; ¶¶16-18, 105-117 and figures 6-7;
	the one or more processors are further configured to execute the instructions to: receive current position information indicating current positions of the plurality of mobile sales vehicles, specify a mobile sales vehicle arriving earliest at the delivery address out of one or more of the other mobile sales vehicles holding the ordered item, based on current positions of the mobile sales vehicles indicated by the current position information, and a position of the delivery address indicated by the delivery address information, and transmit the order information to the specified mobile sales vehicle.  ¶112 - receive location information/data from each of the plurality of vehicles 50 indicating the current location of each of the plurality of delivery vehicles 50. As a non-limiting example, consider an order for a widget placed at 1:00 PM to be delivered to 123 Main Street according to a same-day delivery service selected from the one or more delivery services, wherein 123 Main Street is within the vehicle service area for Vehicle A and Vehicle B. At 1:00 PM, Vehicle A has already completed all of the scheduled deliveries assigned to Vehicle A in the area immediately surrounding 123 Main Street, and has begun travel away from the area. At the same time, Vehicle B has not yet approached the area surrounding 123 Main Street to complete the scheduled delivery stops assigned to Vehicle B, but remains farther away from the destination location than Vehicle A…if the inventory of widgets within Vehicle B has been depleted, the carrier system 100 may assign the delivery of the widget to Vehicle A, even though Vehicle A is travelling away from 123 Main Street along its assigned service route; ¶113 – transmit the order to the appropriate vehicle; ¶¶16-18, 105-117 and figures 6-7;
	Regarding claim 15, LOUBRIEL discloses:
	Appln. No.: 16/327,430a house of a customer who orders by the online shop is a house facing roads on traveling routes of the mobile sales vehicles or is a house within a predetermined range from the traveling routes, the delivery address is an address of the house. (¶105) customer orders product using internet based stored of the vendor, (¶106) and provided the shipping address during the order process,  (¶112) the carrier system 100  determine the appropriate delivery vehicle 50 for delivery the item/product in which the destination location may be within a geographical area assigned to two or more delivery vehicles 50, (1) the current location of each of the delivery vehicles 50 along the respective delivery routes in light of the destination location; 
an order for a widget placed at 1:00 PM to be delivered to 123 Main Street according to a same-day delivery service selected from the one or more delivery services, wherein 123 Main Street is within the vehicle service area for Vehicle A and Vehicle B. 
	Although LOUBRIEL discloses shipping address does not disclose a house of a customer, and wherein each of the plurality of mobile sales vehicles is a mobile-type supermarket traveling in accordance with a predetermined traveling route, stopping at a predetermined location, and selling a loaded item to a customer;
	Natarajan discloses: ¶59 - requesting the one or more products be retrieved from a shopping facility, where a listing of shopping facilities may be specified (e.g., within given distance range from a location of the sales vehicle, the customer's home. 
	8 AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q245489 Natarajan discloses: ¶15 – multiple sales vehicle; ¶16 -The mobile sales vehicle, however, can be moved to convenient locations for customers and enable a plurality of products to be available for purchase at the selected and assigned location; requesting the one or more products be retrieved from a shopping facility, where a listing of shopping facilities may be specified (e.g., within given distance range from a location of the sales vehicle, the customer's home.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the customer shipping address to the customer house address, as taught by Official Notice in order to have items delivery at the customer house address.
	Claim(s) 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LOUBRIEL, HASHIMOTO, Natarajan, and GOOIJER combination as applied to claims 1, 5, and 9, and further in view of Khasis (US 20170262790 A1).
	Regarding claims 2, 6, and 10, the combination does not specifically disclose
	wherein the one or more processors are further configured to execute the instructions to:  transmit an instruction to cancel the order information to the mobile sales vehicle to which the order information has been transmitted. however, Khasis discloses -   ¶103 - if 10 people in a city ordered the exact same item, having the exact same SKU, and one of the recipients suddenly becomes unavailable, or cancels the order while a delivery vehicle is on its way, the system can provide an alternate routing plan to the same driver, another driver or autonomous vehicle to deliver the undelivered item to another eligible recipient of the same item in the area after meeting all eligible route, vehicle, and administratively defined constraints;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Khasis, in order to deliver the undelivered item to another eligible recipient, (see: Khasis, ¶103).	
Response to Arguments
USC 103 Rejection
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 103 filed on 05/02/2022 are moot in view of the new grounds of rejection.  
	Applicant argues that the limitation “it is confirmed that the ordered item has not been delivered to the delivery address yet"” much less (b) that Vehicle B would ever
have been transmitted the "order information" in contrast to the claimed "the item included in the order information becoming out-of-stock at the storefront of the mobile sales vehicle to which
the order information has been transmitted.", “confirming "whether the mobile sales
vehicle to which the order information has been transmitted delivers the item included in the
order information to a delivery address", is not disclosed by the references, see Remarks pages 14-15. Examiner respectfully disagrees. The combination of LOUBRIEL and HASHIMOTO discloses the above limitation argued by the applicant.
	LOUREl discloses the concept of determine another vehicle (VEHICLE A) to deliver the order due to the VEHICLE B been deplete, therefore Vehicle A, another vehicle receives the order, see ¶¶112-113;
	HASHIMOTO discloses (¶51) a delivery vehicle has a delivery route display in the car navigation to completed the delivery [it has the order]; (¶52) when a quality problem occur in the product after being load in the delivery vehicle, the shipping support apparatus 102 provided in each vehicle instruction to stop the delivery of the product and change the car navigation route since the vehicle is no longer delivering the product with issue. Therefore, the product is confirmed as not delivery when become out of the stock out of the stock for a vehicle assigned to delivery the product, that has the product and order/route (¶52) and another vehicle with the replacement that has the product loaded in the delivery vehicle deliverers the product. Therefore, the delivery is sent to another vehicle, and in combination with LOUREL discloses the argued limitations with the motivation to provide a mechanism that can flexibly and efficiently handle work after shipment stoppage when a quality problem occurs in a delivered product, (see: HASHIMOTO, ¶9).
	 In addition, regarding the argument quality issue in the vehicle, see Remarks page 16. Examiner would like to clarify that the issue is in the product. there has been a problem that when a defective product occurs after the shipment once, the defective product reaches the customer.” see ¶7, a quality issue of the product, and not the vehicle, not possible to be delivery, out of stock.
	Therefore, the USC 103 rejection under LOUBRIEL and HASHIMOTO are maintained.
USC 101 Rejection
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 filed on 05/02/2022 have been fully considered but are not persuasive.  
	Applicant argues STEP 2A prong Two, “considering at least whether "the item included in the order information becoming out of-stock at the storefront of the mobile sales vehicle to which the order information has been transmitted" is novel alone and further in view of the "updating" features also noted above”, “integrates the alleged judicial exception into a practical application.”, see Remarks pages 10-12. Examiner respectfully disagree, the step of detect an item becoming out of stock in case the item has not been delivery yet is nothing more than data comparison as described in the claimed language “by comparing a quantity of stock items in the stock information with a quantity of items, including the item sold at the storefront, included in the sales information”, for example, comparing items stock versus items sold is considered a basic concept of stock management even if is to check if the delivery vehicle data is still showing an item is in stock or not. Regarding updating stock information “updated, the updated stock information to the customer terminal, wherein the updating of the stock information comprises updating the stock information when it is confirmed that the mobile sales vehicle to which the order information has been transmitted delivers the item included in the order information to the delivery address”, is considering nothing more than written data, data management, and is claimed in a high level of generality. 
	In addition, regarding the argument related to the invention have an improvement of technology, see Remarks page 12 Examiner respectfully disagrees. When analyzing the claimed invention, Examiner determined the claimed invention is directed to a stock management device 10 of the specification, see figures 1 and 2, where order information and stock information are received. Regarding the detection unit, the specification discloses - ¶132 of the publication “The method of detecting the item becoming out-of-stock at the storefront of the mobile sales vehicle by the detection unit 180 may be, for example, a method based on sales information received by the first reception unit 120. For example, the detection unit 180 may detect an item becoming out-of-stock by acquiring, from the stock information storage unit 160 through the management unit 110, stock information about stock of items held by a mobile sales vehicle loaded with an on-board device 200 transmitting sales information, and comparing the acquired quantity of stock items with a quantity of items included in the sales information”, and further see ¶174 of the publication. Examiner does not believe the claimed invention in view of the specification is integrating the judicial exception into a practical application, instead the claimed invention is directed to data gathering that is compare and update. 
	Regarding the mobile storefront. It is not positively recited since the claimed invention is direct to the server, therefore the server is receiving data, comparing data, and writing data. 
	Applicant argues recent Cosmokey decision, at pages 12-14. Cosmokey is related to an improvement of network security that prevents a third party from fraudulently identify itself as the user, and was recognized as an improvement of the computer functionality. The current claim language does not have such improvement. Although, the server is communicating with mobile sale vehicle, the communication is use to collect data, and to use such data to decide which vehicle should delivery the order without any security functionality, and to manage items in stock. Examiner does not see any network improvement or security functionality in the claimed language. 
	In addition, regarding the argument relate to the 35 USC 103 rejection indicating the patentability of the 101 rejection, see Remarks 12-13. Examiner respectfully disagrees because “lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional element”, “they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.”, see MPEP 2106.05, I 
	For at least those reasons, the rejection under 35 USC 101 has been maintained.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627